Citation Nr: 0033791	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for hearing loss.


FINDINGS OF FACT

1.  The January 1989 rating decision which denied service 
connection for hearing loss and the December 1996 rating 
decision which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for hearing loss are final.

2.  The evidence submitted subsequent to the December 1996 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision which denied service 
connection for hearing loss and the December 1996 rating 
decision which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for hearing loss are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the December 1996 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss.  He further contends that 
hearing loss was incurred in or aggravated by service, that 
hearing loss is proximately due to or the result of a disease 
or injury incurred in or aggravated by service, or that an 
organic disease of the nervous system resulting in hearing 
loss manifested to a compensable degree within one year 
following his separation from service, and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the claimant has not submitted 
new and material evidence and his claim of entitlement to 
service connection for hearing loss is not reopened.  The 
benefits sought on appeal with regard to that claim remain 
denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); see 
also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the January 1989 rating decision denial of his claim of 
entitlement to service connection for hearing loss or of the 
December 1996 rating decision which found that new and 
material evidence had not been submitted to reopen his claim 
of entitlement to service connection for hearing loss.  Those 
rating decisions are final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the 
claimant's claim of entitlement to service connection for 
hearing loss subsequent to the December 1996 rating decision, 
which represents the most recent final denial of the 
veteran's claim.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  Organic diseases of the 
nervous system are chronic diseases with a presumptive period 
of one year.  38 C.F.R. §§ 3.307, 3.309 (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, tends to show in any way that 
hearing loss was incurred in or aggravated by his service, is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service, or that an organic 
disease of the nervous system resulting in hearing loss 
manifested to a compensable degree within one year following 
his separation from service.  The Board finds that there is 
no new evidence of record which shows that connection.

The new evidence received subsequent to the December 1996 
rating decision consists of VA and private medical records 
and claims statements submitted by the claimant.

The claimant has submitted VA and private medical records 
which are in some part new as they were not previously before 
the Board.  The VA medical records relate to the current 
treatment of the claimant's digestive disabilities and thus 
are not material to a claim for service connection for 
hearing loss.  The private medical records consist of 
examination reports from examinations in October 1988 and 
February 1997.  The October 1988 examination report was 
considered at the time of the December 1996 denial, and thus 
is not new evidence.  The February 1997 medical report shows 
the veteran's current level of hearing loss and contains a 
September 1997 note that he was successfully wearing binaural 
amplification.  However, those medical reports which are new 
do not provide evidence which shows that any current hearing 
loss was incurred in or aggravated by service, is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service, or that an organic disease of the 
nervous system resulting in hearing loss manifested to a 
compensable degree within one year following the veteran's 
separation from service.

Therefore, the Board finds that the medical evidence 
submitted subsequent to the December 1996 rating decision, 
while in some part new, is not material because it does not 
bear directly and substantially on the specific matter of the 
claimant's claim, as it does not provide any evidence at all 
that any current hearing loss is related to his service.  
Such a showing would be required in order for the evidence to 
bear directly and substantially upon the claimant's claim 
such that the evidence would be so significant that it must 
be considered to fairly decide the merits of the claimant's 
claim.

The claimant, in his claims statements, contends that his 
current hearing loss is related to his service.  However, he 
has not provided competent medical evidence which verifies 
that any current hearing loss was incurred in or aggravated 
by service, is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or 
that organic disease of the nervous system resulting in 
hearing loss manifested to a compensable degree within one 
year following his separation from service.  These statements 
relating to his claim are essentially the same as assertions 
the claimant made in connection with the prior claim, and 
therefore are cumulative, do not constitute new evidence.

The veteran has also noted that in a September 1967 report of 
medical history completed in conjunction with his separation 
from service a physician recorded the following in the 
physician's summary and elaboration of pertinent data:  
"Hearing loss, while working on Flight Line 1964, 1965."  
The veteran feels that establishes the presence of hearing 
loss in service.  However, that service medical report was 
considered at the time of the January 1989 and December 1996 
denials.  Therefore, that report does not constitute new 
evidence to reopen the veteran's claim as it has been 
previously considered by VA in previous final denials which 
noted that the clinical data from the September 1967 service 
separation examination found normal hearing levels.

The veteran has alleged that he has hearing loss which is 
related to service.  However, where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The claimant simply has not submitted competent 
medical evidence which shows that his current hearing loss 
was incurred in or aggravated by service, is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service, or that hearing loss manifested to a 
compensable degree within one year following his separation 
from service.  Therefore, the claimant's claims statements 
are not material as they do not bear directly and 
substantially upon the claimant's claim such that they must 
be considered in order to fairly decide the merits of the 
claim.

The Board finds that the claimant has not submitted evidence 
which shows that any current hearing loss was incurred in or 
aggravated by active service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that an organic disease of the nervous system 
resulting in hearing loss manifested to a compensable degree 
within one year following his separation from service.  In 
short, the claimant has produced no new medical evidence 
relating his hearing loss to his service in any way.  Such 
evidence would be required in order for any new evidence to 
be material.  Accordingly, the Board finds that new and 
material evidence has not been received to reopen the 
claimant's claim of entitlement to service connection for 
hearing loss and that claim is not reopened.






	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hearing loss, 
and the benefits sought on appeal with regard to that 
disability remain denied.





		
	
	Veterans Law Judge
	Board of Veterans' Appeals



 

